Case 2:19-cr-00243-JCC Document 13 Filed 01/28/20 Page 1of 3

WA/WD PTS-
NoActionDrug

ea _ UNITED STATES DISTRICT COURT
for
Western District of Washington
Report on Defendant Under Pretrial Services Supervision

Date of Report: 01/28/2020
Name of Defendant: Nicholas Armstrong Case Number: CR19-243 JCC
Name of Judicial Officer: The Honorable Michelle L. Peterson, United States Magistrate Judge
Original Offense: Counts 1-2: 18:2320(a)(4) — Trafficking in Counterfeit Drugs

Count 3: 18:2320(a)(4) and 2 - Trafficking in Counterfeit Drugs
Date Supervision Commenced: 11/26/2019

Bond Conditions Imposed:
e Travel is restricted to the Western District of Washington, or as directed by Pretrial Services.

e Maintain residence as directed. Do not change residence without prior approval of Pretrial Services
or as directed by Pretrial Services.

e Undergo a mental health, psychiatric or psychological evaluation and follow all treatment
recommendations in that evaluation, as directed by Pretrial Services. You shall take all medications
as prescribed.

e Provide Pretrial Services with any requested information regarding your financial status, income
sources, and investments. Sign a Release of Information form for Credit Bureau Verification if
requested by Pretrial Services.

e You must contribute towards the costs of the services required by this bond, to the extent you are
financially able to do so, as determined by Pretrial Services.

e Clear all outstanding warrants as directed by Pretrial Services.
¢ Comply with all other court orders or terms of supervision.

e The defendant must notify all prescribing physicians and medical providers, including dentists, or
his/her history of substance abuse, and provide Pretrial Services with verification of notification.

e Undergo a substance use treatment evaluation with Seattle Counseling Services and follow all
treatment recommendations in that evaluation, as directed by Pretrial Services. You shall participate
as directed in a program for treatment of narcotic addiction, drug dependency, or substance abuse,
which may include testing to determine if the defendant has reverted to the use of drugs or alcohol.

 

 

NONCOMPLIANCE SUMMARY
The defendant has not complied with the following conditions of supervision:

e Undergo a substance use treatment evaluation with Seattle Counseling Services and follow all treatment
recommendations in that evaluation, as directed by Pretrial Services. You shall participate as directed in
a program for treatment of narcotic addiction, drug dependency, or substance abuse, which may include
testing to determine if the defendant has reverted to the use of drugs or alcohol.
Case 2:19-cr-00243-JCC Document 13 Filed 01/28/20 Page 2 of 3

The Honorable Michelle L. Peterson, United States Magistrate Judge Page 2
Report on Defendant Under Pretrial Services Supervision 1/28/2020

Nature of Noncompliance

1. The defendant violated the bond condition to not use, consume or possess any controlled substances,
unless the substance is prescribed by a physician, by using marijuana on or about January 17, 2020.

Supporting Evidence: On November 26, 2019, the defendant appeared before Your Honor for an initial
appearance and plea. She was subsequently released on an appearance bond with special conditions, including
Pretrial Services Supervision. At the time of her initial interview, she last reported using marijuana on
November 22, 2019.

On January 17, 2020, the defendant submitted a urine sample at Seattle Counseling Services that returned
positive for cannabinoids. On January 28, 2020, I received the results of the test from Seattle Counseling
Services and discussed the results with Ms. Armstrong. She denied new marijuana use since her release but
advised she was using MFuzed, a cannabidiol (CBD) vapor oil, to treat her migraines. She was reprimanded and
instructed to cease using the products. She was apologetic as she understood the product to be delta-9-
tetrahdyrocannabinol (THC) free and agreed to cease using the product.

A review of MFuzed website indicates they sell three CBD vapor oils, two of which contain THC.

Based on prior consultation with the Director of Alere, Pat Pizzo, because there is no control (regulation) on
CBD production, products are often mislabeled and there is no way to know what is contained in CBD products.

Ms. Armstrong remains in compliance with all other conditions imposed, however, it should be noted there is an
open citation with the Seattle Municipal Court (Case No:651523) with an allegation of reckless endangerment
stemming from an incident on January 5, 2020. Ms. Armstrong was arrested for allegedly throwing rocks at
police during a protest in Seattle. She was booked and released after being issued the citation which has been
referred for prosecution. A request for the incident report was submitted following the incident but has not been
received as of this writing. Ms. Armstrong denies the incident and advised she was filming the protest. This
incident is not alleged as a violation at this time.

Otherwise, Ms. Armstrong remains in compliance with her bond, cleared her warrants, engaged in volunteering
and other pro-social activities, and maintains communication with me. She has responded well to supervision

and this appears to be an inadvertent use of controlled substance to address her ongoing medical needs.

Sentencing is scheduled before The Honorable John C. Coughenour, United States District Judge, on March 24,
2020.

This is the first positive result since release to supervision.
I have reviewed the matter and taken the following action:
Reprimand

I have notified defense counsel and the Assistant United States Attorney. Defense counsel concurs with the
recommendation. I have not received a response on the Assistant United States Attorney’s position at this time.

I respectfully recommend that the Court endorse the actions taken at this time.
Case 2:19-cr-00243-JCC Document 13 Filed 01/28/20 Page 3 of 3

Page 3

The Honorable Michelle L. Peterson, United States Magistrate Judge
1/28/2020

Report on Defendant Under Pretrial Services Supervision

 

 

I swear under penalty of perjury that the APPROVED:
foregoing is true and correct. Connie Smith
Chief United States Probation and Pretrial Services Officer
Executed on this 28th day of January, 2020. BY:
for
Ben Beetham Jerrod F. Akins
United States Probation Officer Supervising United States Probation Officer

THE COURT FINDS PROBABLE CAUSE AND DIRECTS:

Judicial Officer endorses the United States Probation Officer’s actions

Issue a Summons
(J Issue a Warrant
O Other

 

     

Ja
ch@lé L.Peterson, United States Magistrate Judge

  
